Citation Nr: 0621861	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestos related lung 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and two friends


ATTORNEY FOR THE BOARD

Katherine G. Doyle


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefit sought on 
appeal.  The veteran, who had active service from June 1966 
to May 1968, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  More 
specifically, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
appeal and the Board believes that the fact and circumstances 
in this case indicate a need for such an examination.

With asbestos-related claims, the VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc. M21-1, Part VI, 7.21(b)(1).  The Board notes 
that the veteran's military occupational specialty (MOS) was 
a wheel and track mechanic, an MOS that is not inconsistent 
with asbestos exposure.

The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum, lung cancer and cancers of the 
gastrointestinal tract.  M21-1, Part VI, 7.21(a)(1).  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. M21-1, Part VI, 7.21(c).  However, it is not clear 
whether the veteran actually has an asbestos related lung 
disorder.  In this regard, a private x-ray report dated in 
June 2002 indicated that there were "changes that were 
causally related to asbestosis," but a VA radiograph report 
dated in November 2005 indicated that there was no active 
disease.  While private and VA medical records do not appear 
to diagnosis the veteran with an asbestos related lung 
disorder, given these x-ray findings, an examination is 
necessary to determine whether the veteran actually has an 
asbestos related lung disease.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be afforded a 
respiratory examination to determine the 
nature and etiology of any pulmonary 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly those pertaining to the 
veteran's employment history before, 
during and following service and the post 
service medical records.  Following this 
review and the examination, the examiner 
is requested to specify whether the 
veteran currently has an asbestos related 
lung disorder, and if so, offer comments 
and an opinion as to the likelihood that 
it is related to service and the veteran's 
military occupational specialty was a 
wheel and track mechanic or to other 
employment performed by the veteran.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's claims 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


